DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          NATHAN GALLATIN,
                              Appellant,

                                     v.

                            SANDRA VARCA,
                               Appellee.

                               No. 4D15-1618

                          [November 12, 2015]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Timothy Bailey, Judge; L.T. Case No.
12-10112 (41) (97).

   Nathan Gallatin, Wilton Manors, pro se.

   Sandra Varca, Coconut Creek, pro se.

PER CURIAM.

   Nathan Gallatin appeals a non-final order that suspends his
timesharing with his son pending further order of the court. The order
was based on allegations of appellant’s arrest for felony child abuse in
connection with another child. We affirm the temporary suspension, but
reverse and remand for further consideration. The suspension order is
deficient in that it does not set forth the steps appellant must take to
establish timesharing with his son. Perez v. Fay, 160 So. 3d 459, 465 (Fla.
2d DCA 2015); Davis v. Lopez-Davis, 162 So. 3d 19, 21 (Fla. 4th DCA
2014); Grigsby v. Grigsby, 39 So. 3d 453, 456-57 (Fla. 2d DCA 2010).

   Reversed and remanded.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.